In the matter of setting aside verdicts because of the inadequacy of the damages awarded, this court has adopted the rule laid down in Moseley v. Jamison, 68 Miss. 336, 8 So. 745:
"It may be conceded that where there is no standard for measuring damages, and no certain rule can be prescribed for the guidance of the jury, the court should not ordinarily grant a new trial, although the damages awarded by the jury appear to be manifestly too small. In such case of incertitude in the measure of damages, the matter must be left to the discretion of the jury; nor should its verdict be disturbed on its finding, * * * except in the cases when it has been plainly produced by prejudice or passion or other improper motive."
See Montgomery L.  T. Co. v. King, 187 Ala. 619, 65 So. 998, L.R.A. 1915F, 491, Ann. Cas. 1918B, 449.
This rule does not deny that there may be cases, even of injuries not measurable by any legal standard, where the proven injuries are so severe and extensive that a court would be fully justified in setting aside a grossly inadequate verdict; that is, one which fails to give substantial compensation for substantial injuries. Doody v. Boston  Maine R. R., 77 N.H. 161,89 A. 487, Ann. Cas. 1914C, 846, 848, and note 850; Leavitt v. Dow, 105 Me. 50, 72 A. 735, 134 Am. St. Rep. 534, 17 Ann. Cas. 1072; Benton v. Collins, 125 N.C. 83, 34 S.E. 242, 47 L.R.A. 33; Maher v. Schulang (Sup.) 117 N.Y. S. 928; McDonald v. Walter, 40 N.Y. 551; 20 R. C. L. 283, 284, § 67.
In Ætna Accident  Liability Co. v. B. R. L.  P. Co.,198 Ala. 72, 73 So. 383, the undisputed evidence, resting on the opinions of witnesses, showed that the damage to the plaintiff's automobile was at least $600, and a verdict for only $20 was set aside by this court on appeal as being inadequate, reversing the judgment of the trial court in overruling the plaintiff's motion for a new trial on that ground.
On the other hand, in Montgomery L.  T. Co. v. King,187 Ala. 619, 65 So. 998, L.R.A. 1915F, 491, Ann. Cas. 1918B, 449, where an 11 year old girl had suffered a severance of the toes of one foot, and some mutilation of the other foot, this court held that a verdict for $2,500 was substantial, and reversed the judgment of the trial court setting it aside as excessively small and inadequate.
In the instant case the testimony for plaintiff, there being none to the contrary, showed that his automobile was damaged to the extent of $675, that he actually paid out for hospital charges and nurses the reasonable sum of $208.90, and that he lost from his previous regular employment or business seven and one-half months of time, causing a loss of his average earnings of $175 a month for that period, amounting to $1,225. The aggregate pecuniary damage thus shown amounted to $2,108.90. This of course takes no account of the physical pain and mental suffering resulting from serious and extensive injuries.
If in fact the evidence showed the pecuniary damage above stated, more than double the amount awarded, the trial court was clearly right in setting the verdict aside, because it clearly failed to substantially compensate plaintiff for the damage suffered.
But defendant insists that the evidence showing the damage to the automobile, and also the loss of earnings, was based on the opinions of witnesses, which, though uncontroverted, were not binding on the jury, who could deal with them as they pleased, giving them credence or not as their own experience or general knowledge of the subject might dictate. Such, indeed, is the doctrine of this court as laid down in Andrews v. Frierson,144 Ala. 470, 477, 39 So. 512, National Surety Co. v. Citizens, etc., Co., 201 Ala. 456, 459, 78 So. 834, and other cases.
This principle does not, however, remove the verdict of the jury from the range of judicial supervision and correction; but the exercise of that power by the court in such cases will be tempered and controlled by a consideration of the subject-matter of the opinion evidence, and the availability, vel non, of the common knowledge and general experience of the jury with respect to that particular subject, and in contradiction of the opinions of the witnesses.
The amount of damage done to this automobile was a matter of opinion it is true, but the opinion was based on the vocational experience of the witness, and on his personal examination and knowledge of the machine before and after it was damaged.
As to plaintiff's loss of earnings, his testimony was to facts rather than opinion — the fact of his previous monthly earnings, and the fact of his loss of those earnings during the period of his disability. *Page 538 
As to that loss, and also as to the expenses of hospital service and nursing, the common experience and general knowledge of the jury would be serviceable only within very wide limits.
The question of damage then depended largely upon the inherent, not comparative, credibility of the witnesses. And we are committed to the principle that "the court has the superintendence of juries in matters of fact, and will grant a new trial when it has strong reason to believe a jury has erred, capriciously or ignorantly, as to the credibility of the testimony." Wolf v. Do ex dem. Delage, 150 Ala. 445, 447,43 So. 856, 857.
No doubt the trial court took into consideration, besides the items of measurable pecuniary damage, the substantial injuries inflicted on plaintiff, and the serious and protracted suffering and inconvenience that resulted. And, if it concluded, as it may be assumed it did, that the jury had overlooked substantial elements of damage, or had capriciously rejected uncontradicted testimony inherently probable and credible, that conclusion — well justified by the evidence as a whole — ought not to be disturbed.
Upon the foregoing considerations we think the judgment granting a new trial ought to be affirmed, and it is so ordered.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.